Citation Nr: 0912522	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to July 
1967, and from January 2003 to August 2003.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In February 2009, the Veteran provided testimony before the 
undersigned Veterans Law Judge at a hearing held at the RO.  
A transcript of the hearing is in the claims folders.  


FINDING OF FACT

The Veteran has PTSD due, at least in part, to his exposure 
to combat stressors while serving in Iraq.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).



Legal Criteria

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

A recent amendment of § 3.304(f) relates to cases in which 
PTSD was diagnosed in service, and is not pertinent to the 
facts in this case.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is seeking service connection for PTSD based upon 
stressors related to his multiple periods of service.  In his 
February 2009 Travel Board hearing before the undersigned 
Veterans Law Judge, he testified that his stressors include 
incidents in Thailand and Iraq.  He noted memories associated 
with assistance he rendered during a plane crash on an air 
strip in Ubon, Thailand in April 1967.  He also testified 
that in 2003 during his tour of duty in Iraq, where he served 
as a fuel tank truck driver with the 348th Transportation 
unit of the Army, he performed repeated missions over land 
mine laden roads in bombed-out hostile territory under enemy 
fire.  Frequent sand storms made the driving even more 
treacherous in the area he was assigned.  He also recalled 
that he was inside a field hospital waiting for back 
treatment when he witnessed an American soldier shoot himself 
accidentally while guarding Iraqis.  He reported that he now 
experiences nightmares and flashbacks of these incidents.  He 
is particularly troubled by the memories of driving in the 
hostile area.  The Veteran testified that he has sought the 
help of VA to manage what he believes are PTSD symptoms after 
he tried to kill some people, including a family member, upon 
his return from Iraq.  

The RO has made a formal finding of unavailability with 
regard to the Veteran's service treatment records for his 
second period of service.  

The Veteran's DD 214 for his period of service in 2003 
reflects he was a motor transport operator.  The Veteran's DD 
214 Form for 2003 does not reflect medals, awards or ribbons 
which on their face establish he was in combat.  However, he 
has submitted a document entitled, Narrative for 13th Corps 
Support Command's Meritorious Unit Commendation Award, which 
indicates his unit was recognized for moving all classes of 
supplies in extremely hazardous conditions in Iraq.  

Based on the documentary record and the Veteran's testimony, 
the Board finds that the claimed stressor of driving a fuel 
tank truck in a combat zone in Iraq should be conceded.  

VA treatment records reflect that in January 2005 a VA 
psychiatrist diagnosed, "PTSD-very likely combat related 
from his second tour of duty."  The VA psychiatrist noted 
the Veteran's service as a fuel truck driver in Iraq as part 
of the Army Reserves.  The examiner noted the Veteran gave a 
history of experiencing panic attacks since his return from 
Iraq.  He also reported sweating, chest discomfort and 
trapped feelings.  Racing thoughts, increased startle 
response, mood swings, road rage, difficulty being in crowds 
and physical violence against his 12 year old step son also 
were reported by the veteran.  An interdisciplinary report 
and treatment plan accompanying this psychiatric report 
reflects the opinion of the Veteran and his wife that, 
although he had a long history of alcohol abuse even before 
his Iraq-era service, his mood and behavior had drastically 
changed since his return in August 2003.  Additional 
subsequent diagnoses of PTSD in the record note the stressor 
of fuel truck driving duty in Iraq, including a December 2006 
diagnosis by a VA staff psychiatrist.  

The VA medical records dating from 2005 are replete with 
reference to and diagnoses of chronic PTSD due to the 
Veteran's Iraq experiences as a fuel truck driver.  

Although the Veteran did not receive any award or decoration 
indicative of his participation in combat, the Board has 
found the Veteran to be credible.  Here, the Veteran's 
description of being exposed to dangers associated with 
combat in Iraq is entirely consistent with his service 
records, which show that he was a fuel truck driver, and the 
description of his duties as in the Unit Citation award.  The 
Veteran has been quite consistent in his descriptions of this 
stressor event.  He candidly explained how his stressors in 
Iraq have caused problems in his daily life.  The record 
contains corroborative evidence which substantiate his 
statements.  Accordingly, the Veteran's account of his 
stressor of being a fuel truck driver in Iraq is accepted as 
accurate.  The Board need not address the validity of the 
other stressors at this time.  

The aforementioned January 2005 psychiatric evaluation note 
authored by a VA psychiatrist provides a diagnosis of PTSD 
based in part on exposure to Iraq combat experiences in 
general.  Thus, the record contains medical evidence 
establishing a diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  Accordingly, the Veteran is entitled to service 
connection for this disability.


ORDER

Service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


